DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                              
This office action is in response to the amendment filed on 4/7/2022.  Claims 1-20 remain pending claim 2 has been amended.                             

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.                  
In the remarks, Applicants made one main point.  It is respectfully submitted that Jeong does not teach or suggest at least one bump wire which is disposed between adjacent connecting signal wires, the at least one bump wire being not supplied with the different control voltages controlling the display panel.  For example, the alleged at least one bump wire 450 is not disposed between the alleged adjacent connecting signal wires 150 but is disposed between the alleged connecting signal wire 150 and the flexible printed circuit board 410.  The alleged at least bump wire 450 in Jeong is, at most, one of the lead wires because it is disposed on the base film of the flexible printed circuit board.                               
This argument is not persuasive.  Since a flexible printed circuit board 410 comprises circuit, wherein a circuit including many wires, therefore, the at least one bump wire 450 is disposed between the adjacent connecting signal wire 150 and the wires embedded in the flexible printed circuit board 410 (see figure 1 and its associated depictions, in Jeong).  Thus, Jeong in view of kim disclose the claimed inventions.                                                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over kim et al (US 2020/0292864), hereafter as kim, in view of Jeong et al (US 2012/0320542), hereafter as Jeong.                   
RE claim 1, kim discloses the invention substantially as claimed.                 
kim discloses that a display device (see figure 1 and section [0062]) comprising:  a display panel including a plurality of connecting signal wires which supply different control voltages controlling the display panel, the display panel including a top surface through which an image is displayed, a bottom surface opposing the top surface and a side surface connecting the top surface and the bottom surface (see figures 1&2 and sections [0062], [0063], [0065], [0066], [0069], ]0085]; i.e., the display panel including driving circuit part 430 to generate different control voltages controlling the display panel, the display panel including top substrate 200 wherein an image may be displayed on its display region DA, a bottom substrate 100 opposing the top substrate 200, and a plurality of connecting wires of conductive pattern 420 on a side surface of the base film 410 connecting the top surface of the upper substrate 200 and the bottom surface of the lower substrate 100); a flexible printed circuit board attached to the side surface of the display panel and including a base film and a plurality of lead wires which are disposed on the base film (see figures 1&2 and sections [0064], [0065], [0085], [0086]; i.e., the flexible printed circuit board 400 attached to side surface of the display panel and including base film 410 and a plurality of lead wires 420 which are disposed on the base film 410); an anisotropic conductive film disposed between the plurality of connecting signal wires and the plurality of lead wires (see figure 2 and sections [0083], [0085], [0086], [0087], [0089]; i.e., the anisotropic conductive film ACF film 310 disposed between the plurality of connecting signal wires/lines 120 and the plurality of lead wires 420).                                
However, kim does not specifically disclose that at least one bump wire disposed between adjacent connecting signal wires, the at least one bump wire being not supplied with the different control voltages controlling the display panel.                         
From the same field of endeavor, Jeong teaches that a display device 101 having an external connection member 410 bonded to substrate 110, wherein the external connection member 410 is a flexible printed circuit board (see figure 1 and section [0036]), and a connection pad 150 is formed in the bonding area of the substrate 110 with electrical connection with flexible printed circuit board 410 (see section [0038]) with bump 450 formed in the connection area electrically through anisotropic conductive film 500 (see section [0039]).  The bump 450 being disposed between adjacent connecting signal wires of connecting pad 150 and FPCB 410 (see figure 1), and that no control voltages supplied to the bump 450 for controlling the display panel of the display device 101 (see sections [0044], [0045]).  The motivation of Jeong is to ensure stably arranging and bonding a pad of a substrate and a bump of a flexible printed circuit board through an anisotropic conductive film due to the width of wires being decreased and distance between the wires being decreased (see section [0007]).                               
kim and Jeong are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim by including the teachings from Jeong in order to ensure stably arranging and bonding a pad of a substrate and a bump of a flexible printed circuit board through an anisotropic conductive film due to the width of wires being decreased and distance between the wires being decreased.                                     
RE claim 2, kim in view of Jeong disclose that wherein the at least one bump wire is supplied with a voltage between voltages of the adjacent connecting signal wires (see Jeong, section [0039]; i.e., the bump 450 is electrically connected with conductive pad 150, thus a voltage is supplied to the bump 450).                             
RE claim 7, kim in view of Jeong disclose that wherein the flexible printed circuit board includes an insulating layer in an area that does not overlap with the anisotropic conductive film (see kim, figure 2; i.e., insulating layer 410 of FCB 400 in an area that does not overlap with anisotropic conductive film 310).                           
RE claim 8, kim in view of Jeong disclose that wherein the anisotropic conductive film includes a resin film and a plurality of conductive balls which are disposed in the resin film and are arranged in a matrix in a layer (see kim, sections ]0011], [0026], [0088]; i.e., anisotropic conductive film 310 including a resin film and conductive balls 312 arranged in matrix form on the resin film).                           
RE claim 9, kim in view of Jeong disclose that wherein a thickness of the anisotropic conductive film is equal to or smaller than a diameter of the conductive balls (see kim, section [0088]; i.e., the thickness of the anisotropic conductive film 310 is equal to or smaller than a diameter of the conductive balls 312).                              
RE claim 10, kim in view of Jeong disclose that wherein the plurality of connecting signal wires have ends thereof exposed on the side surface of the display panel and are connected to a plurality of pad electrodes (see kim, figure 2 and its associated depictions; i.e., conductive patterns 12/420, pad electrodes 230, SE/GE/DE).                               
RE claim 12, kim in view of Jeong disclose that wherein the plurality of pad electrodes are spaced apart from one another in a direction in which the side surface of the display panel extends (see kim, figure 2 and its associated depictions).                          
RE claim 13, kim in view of Jeong disclose the invention substantially as claimed.                  
However, kim in view of Jeong do not specifically disclose that wherein a width of a lead wire connected to a pad electrode not adjacent to the bump wire is the same as a width of a lead wire connected to a pad electrode adjacent to the bump wires.                             
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., a width of a lead wire connected to a pad electrode not adjacent to the bump wire is the same as a width of a lead wire connected to a pad electrode adjacent to the bump wires).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                
RE claim 14, kim in view of Jeong disclose the invention substantially as claimed.                  
However, kim in view of Jeong do not specifically disclose that wherein a width of the plurality of pad electrodes is greater than a width of the plurality of lead wires.                          
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., a width of the plurality of pad electrodes is greater than a width of the plurality of lead wires).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                       
RE claims 15 and 19, kim in view of Jeong disclose that wherein central axes of the plurality of lead wires coincide with central axes of the plurality of pad electrodes (see kim, figure 2 and its associated depictions).                              
RE claims 16 and 20, kim in view of Jeong disclose that wherein a central axis of a lead wire connected to the pad electrode adjacent to the bump wires is shifted in one direction from a central axis of the pad electrode adjacent to the hump wires, and a central axis of another lead wire connected to the pad electrode adjacent to the bump wires is shifted in the other direction from the central axis of the pad electrode adjacent to the bump wires (see kim, figure 2 and its associated depictions).                                   
RE claim 17, kim in view of Jeong disclose the invention substantially as claimed.                  
However, kim in view of Jeong do not specifically disclose that wherein, in the direction in which the side surface of the display panel extends, a width of a lead wire connected to a pad electrode not adjacent to the bump wires is different from a width of a lead wire connected to a pad electrode adjacent to the bump wires.                        
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., a width of a lead wire connected to a pad electrode not adjacent to the bump wires is different from a width of a lead wire connected to a pad electrode adjacent to the bump wires).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                        
RE claim 18, kim in view of Jeong disclose the invention substantially as claimed.                  
However, kim in view of Jeong do not specifically disclose that wherein the width of the lead wire connected to the pad electrode adjacent to the bump wires is less than the width of the lead wire connected to the pad electrode not adjacent to the bump wires.                                            
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., the width of the lead wire connected to the pad electrode adjacent to the bump wires is less than the width of the lead wire connected to the pad electrode not adjacent to the bump wires).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                         
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over kim et al (US 2020/0292864), hereafter as kim, in view of Jeong et al (US 2012/0320542), hereafter as Jeong, and further in view of Song et al (US 2019/0103455), hereafter as Song.                       
RE claim 4, kim in view of Jeong disclose the invention substantially as claimed.                    
However, kim in view of Jeong do not specifically disclose that wherein the flexible printed circuit board includes a driving circuit which includes a gate driver, a data driver, a timing controller, and a power management integrated circuit.                            
From the same field of endeavor, Song teaches that a display device includes a flexible printed circuit board which comprising of a gate driver, a data driver, a timing controller and a power supply unit for driving the display device (see section [0078]).  The motivation of Song is to provide a display device capable of minimizing the area of a non-display region (see section [0005]).                       
kim, Jeong and Song are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Jeong by including the teachings from Song in order to provide a display device capable of minimizing the area of a non-display region.                             
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over kim et al (US 2020/0292864), hereafter as kim, in view of Jeong et al (US 2012/0320542), hereafter as Jeong, and further in view of Song et al (US 2019/0103455), hereafter as Song, and Jin et al (US 2021/0248950), hereafter as Jin.                         
RE claim 5, kim in view of Jeong and Song disclose the invention substantially as claimed.                   
However, kim in view of Jeong and Song do not specifically disclose that wherein the bump wires receive a predetermined voltage from the driving circuit via the plurality of lead wires.                 
Jin teaches that a display device 100 including a driving circuit 130 which comprising bump 131 to receive image signal and outputting voltage to display area (see section [0013], [0014], [0052], [0070]) for preventing a difference in luminance that may occur due to a difference in length of scan lines in a display panel (see section [0006]).                            
kim, Jeong, Song and Jin are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Jeong and Song by including the teachings from Jin in order for preventing a difference in luminance that may occur due to a difference in length of scan lines in a display panel.                                
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over kim et al (US 2020/0292864), hereafter as kim, in view of Jeong et al (US 2012/0320542), hereafter as Jeong, and further in view of IM (US 2020/0194893).                       
RE claim 11, kim in view of Jeong disclose the invention substantially as claimed.                    
However, kim in view of Jeong do not specifically disclose that wherein the plurality of pad electrodes are formed of silver, and the plurality of connecting signal wires and the plurality of lead wires are formed of copper.                         
IM teaches that a display panel including wiring, pad electrodes which are from silver or copper.  The motivation of IM is to have high transmission efficiency (see section [0046]).                    
kim, Jeong and IM are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Jeong by including the teachings from IM in order to have high transmission efficiency.                                 

Allowable Subject Matter
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                       




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                               
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
July 12, 2022